Citation Nr: 9911316	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had service from October 1970 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi, denying service connection for residuals of a 
head injury and for residuals of a back injury.  At a June 
1995 hearing the veteran withdrew, in writing, his appeal as 
to the claim for service connection for residuals of a back 
injury.  

The case was remanded in March 1997 and has now been 
returned.  


FINDINGS OF FACT

1.  The veteran had service from October 1970 to September 
1973.  

2.  Although not corroborated by available service medical 
records, the veteran sustained a head injury during active 
service.  

3.  With the favorable resolution of doubt, the current 
dementia is due to inservice head trauma.  


CONCLUSION OF LAW

Dementia, as a residual of a head injury, was incurred in 
active service.  38 U.S.C.A. § 1110, 5107(a) West 1991); 
38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is asserted that despite that RO having continued to hold 
that the claim is not well grounded, a specific finding by 
the Board in March 1997 was that the claim is well grounded.  
Indeed, the Board did find that the claim is well grounded.  
Because the claim is plausible and thus "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), the 
duty to assist in developing all pertinent evidence is 
mandated.  It was for this reason that the case was remanded 
in 1997.  

VA examinations were conducted in April and November 1997, as 
requested.  Clinical records were obtained, as requested, 
from Dr. Stringer and from the medical facility at which the 
veteran had been treated following a 1987 on-the-job injury.  
The veteran has stated that records of a pre-employment 
psychological evaluation or psychiatric examination in 
conjunction with an application for employment with the 
Police Department in Jackson, Mississippi, were no longer 
available.  

Information from the Commander of the United States Hospital 
in Wurtzburg, Germany, indicates all records of any alleged 
treatment for a head injury in May 1973 would have been 
retired to the National Personnel Records Center (NPRC).  
Information from the NPRC indicates that all medical records 
of the veteran, including morning reports, had previously 
been furnished.  

The veteran's wife has requested that the RO take extensive 
steps to: (1) obtain the duty roster for May 26, 1973 (the 
approximate date of a vehicular accident in which the veteran 
reportedly sustained a head injury) at the veteran's military 
station and to contact Germany police for information 
concerning the accident.  

However, because of the favorable outcome of this decision, 
taking these additional steps to fulfill the duty to assist 
is not necessary.  It is the determination of the Board that 
the evidentiary record is sufficient both in scope and in 
depth for a fair, impartial, and fully informed appellate 
decision.  

Background

Service medical records (SMR's) reveal that the veteran 
complained of back pain in May 1973 after an automobile 
accident 48 hours earlier, in Germany, in which he was thrown 
from a truck landing on his back.  The diagnosis was 
musculoskeletal injury and he was treated with Darvon for the 
pain and released.  There was no complaint of any head 
injury, nor were any residuals of a head injury revealed on 
examination at that time or in the remaining SMR's.  A search 
has been negative for any accident report filed by military 
police, a line of duty determination, and additional SMR's 
but the veteran has not submitted any evidence, as he 
suggested at the hearing that he would, of any accident 
report filed by the local German police in Wurtzburg, 
Germany, or records of overnight hospitalization at a local 
hospital. 

Private clinical records from 1982 until 1987 are negative 
for residuals of a head injury and the veteran testified (at 
page 6) that he had not had treatment for a mental condition 
from 1973 to 1989 except that he had taken psychological 
testing or a psychiatric examination in approximately 1978 in 
conjunction with an employment application with the Police 
Department of Jackson, Mississippi.  

At a private medical facility in September 1987 the veteran 
underwent debridement of a wound to his nose and layered 
nasal reconstruction with "V to Y flap closure" due to an 
on-the-job injury when a bucket fell and struck him on the 
nose.  

Records of 1988 and 1989 of the Jackson Mental Health Center 
reflect that on psychiatric evaluation in October 1988 the 
veteran related a one year history of nervousness, 
depression, and anxiety following an on-the-job injury which 
caused severe nose trauma but also had recent problems 
stemming from a marital separation and changing his work 
pattern to a swing shift.  

The veteran was hospitalized in July 1989 at the St. Dominic- 
Jackson Memorial Hospital after being thrown from a horse, 
injuring his cervical spine.  There was no loss of 
consciousness but he was initially amnesiac as to the event.  
A skull X-ray disclosed calcification of the pineal gland and 
the admission diagnosis was cerebral contusion.  

Psychological testing in November 1994 note a history of 
three head injuries and the veteran's report that his memory 
problems began in 1992 but it was also noted that he had been 
exposed to chemicals in 15 years of employment at a chemical 
plant.  The diagnosis was dementia but dementia of 
Alzheimer's type or from head trauma was to be ruled out.  

VA electroencephalographic testing in November 1994, noting a 
several year history of progressive personality changes and 
cognitive decline, was normal to visual inspection but 
abnormal to quantitative analysis, displaying a pattern of 
abnormalities similar to patients with a history of closed 
head injury and post-concussive syndrome. A VA outpatient 
treatment (VAOPT) note of December 1994 indicated that the 
1989 head injury was more severe than the reported 1973 
injury.  Also in December 1994, a CT brain scan was abnormal. 
In January 1995 the impression was probable post-concussive 
syndrome and suspected underlying personality disorder.  In 
March 1995 a magnetic resonance imaging scan of the brain was 
normal.  In April 1994 the impression was organic mental 
disorder, presumably secondary to closed head injury.  

In an undated statement a treating VA physician reported that 
the veteran's symptoms of anxiety and difficulty with memory 
and concentration had begun after two episodes of head trauma 
but because of a lack of knowledge of the veteran' pre-morbid 
state it was unclear whether there was another superimposed 
problem, e.g., Alzheimer's disease, complicating the clinical 
picture.  The diagnosis was organic mental disorder and 
organic personality disorder.  

In May 1995 W. Lynn Stringer, M.D., who had treated the 
veteran at the time of the 1989 injury, reported having 
treated the veteran since that time and that he had made a 
good recovery from the injury.  It was also reported that the 
veteran had been in a vehicular accident in 1973 when, after 
the van in which he was a passenger was struck by a German 
civilian vehicle, he had been knocked through the back doors 
and rendered unconscious for several minutes.  As a board-
certified neurosurgeon, it was his opinion that the veteran's 
post concussion organic brain syndrome was most likely 
related to the 1973 injury and not the 1989 injury.  

The veteran was afforded a VA psychiatric examination in 
April 1997 and after a mental status evaluation it was 
reported that the veteran gave a history of dementia.  The 
claim file was examined and psychological testing in November 
1994 had revealed dementia, not otherwise specified.  The 
diagnosis was that dementia of Alzheimer's type with early 
onset and delusions was to be ruled out.  With respect to 
whether the dementia was related to an inservice injury the 
examiner commented that no definite statement could be made.  
All that could reasonably be determined is that the veteran 
had dementia, not otherwise specified, which might be of 
Alzheimer's type or possibly related to head injury sustained 
during service.  No further conclusions could be reached at 
the time of that examination.  

The veteran was afforded a VA psychiatric examination in 
November 1997 by the VA physician that conducted the April 
1997 examination who further reported that the conclusions 
reached in April 1997 remained valid.  No definite statement 
could be made as to whether the dementia was related to an 
inservice injury.  

Legal Analysis

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  

There is no contemporaneous clinical evidence of an inservice 
head injury and, also, the Board finds no evidence of the 
veteran's ever having related any history of such an injury 
until after the veteran filed his initial claim in October 
1994.  Nevertheless, the veteran has consistently related 
having sustained a significant head injury during service and 
it is undisputed that he now has disability which has been 
diagnostically classified as dementia or organic brain 
syndrome (and the diagnostic focus has been whether it is 
Alzheimer's or traumatic in origin).  An April 1994 VA 
outpatient treatment notation and a private physician opine 
that it is related to trauma.  

Accordingly, the claim is (as held in the 1997 Board remand) 
is well grounded but in this merit's adjudication (unlike 
determinations of well groundedness) the probative value of 
the evidence must be weighed.  

While uncorroborated by service medical records or 
contemporaneous clinical records prior to filing his original 
claim, the consistency in relating the details surrounding 
the vehicular accident, repeated requests to obtain verifying 
or corroborating service records, and the veteran's 
meritorious service lead to Board to conclude that his lay 
testimony and statement of having sustained a significant 
inservice head injury.  Next, since it is undisputed that the 
veteran now had either dementia or organic brain syndrome at 
this time, the question is one of whether there is a medical 
nexus between the inservice injury and the current dementia 
or organic brain syndrome (since there persuasive evidence of 
continuity of symptomatology).  

As noted, an April 1994 VA outpatient treatment notation and 
a private physician opine that it is related to trauma and 
the physician has specifically opined that it is due to the 
inservice head injury and not the post service injury.  On 
the other hand, the only negative or contrary medical nexus 
evidence are the April and November 1997 VA physician 
statements which merely conclude that no definite statement 
or opinion could be rendered as to this medical question.  

The dispositive matter in this case is that, despite the 
April and November 1997 VA physician opinions which were 
equivocal at best, the favorable May 1995 private physician's 
statement remains unrebutted.  In this regard, it was noted 
in the 1997 Board remand that no rationale was given by that 
physician as to the long absence of any signs or symptoms 
following the inservice injury.  On the other hand, the VA 
physician in 1997 also did not address this matter.  Thus, 
while the private physician's opinion in 1995 was not as 
detailed or as full as the Board would like it nevertheless 
remains unrebutted.  

As was noted in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) the Board may not rely upon it own uncorroborated 
medical judgment (nor that of RO adjudicators) in reaching a 
determination.  Thus, given the unrebutted and favorable 
private medical, service connection for dementia (also 
classified as organic brain syndrome) is warranted.  


When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is in favor 
of the claim.  


ORDER

Service connection for dementia (also classified as organic 
brain syndrome), as a residual of a head injury, is granted.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

